Citation Nr: 1800682	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  16-15 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim for a back condition.

2.  Whether new and material evidence has been presented to reopen the claim for a heart condition, to include hypertension.

3.  Whether new and material evidence has been presented to reopen the claim for diabetes, type II.

4.  Entitlement to service connection dyslipidemia.

5.  Entitlement to service connection for a back condition.

6.  Entitlement to service connection for a heart condition, to include hypertension.

7.  Entitlement to service connection for diabetes, type II.

8.  Entitlement to service connection for Parkinsonism.

9.  Entitlement to service connection for diabetic neuropathy of the bilateral upper extremities.

10.  Entitlement to service connection for diabetic neuropathy of the bilateral lower extremities.

11.  Entitlement to service connection for osteoarthritis of the bilateral hips.

12.  Entitlement to service connection for osteoarthritis of the bilateral knees.

13.  Entitlement to service connection for osteoarthritis of the bilateral ankles.

14.  Entitlement to service connection for osteoarthritis of the bilateral feet.

15.  Entitlement to service connection for bilateral sensorineural hearing loss (claimed as bilateral deafness).

16.  Entitlement to service connection for tinnitus.

17.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

18.  Entitlement to service connection for generalized anxiety disorder and major depressive disorder.


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1960 to August 1962.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2017, the Board sent correspondence to the Veteran to clarify his current representative.  In a May 2017 written statement, the Veteran indicated that he desires to proceed with his appeal pro se.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

The issues of entitlement to service connection for Parkinsonism, diabetic neuropathy of the bilateral upper and lower extremities; osteoarthritis of the bilateral hips, knees, ankles, and feet; hearing loss, tinnitus, psychiatric disorder, back; heart condition, to include hypertension, and type II diabetes are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 2013 Board decision denied service connection for a low back disability.

2.  Service connection for a heart disability, hypertension, and diabetes was denied in a June 2006 rating decision on the basis that there was no causal nexus to service.  The Veteran perfected, but subsequently withdrew, his appeal of this decision.  The Board dismissed these claims in an April 2011 decision.

3.  Evidence added to the record since the June 2006 rating decision and the February 2013 Board decision is new and relates to unestablished facts necessary to substantiate the claims of service connection for a back disability, a heart disability, hypertension, and type II diabetes.

4.  Dyslipidemia is not a disability for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The criteria to reopen the claim of service connection for a low back disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  The criteria to reopen the claim of service connection for a heart disability, to include hypertension have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria to reopen the claim of service connection for type II diabetes have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  The criteria for service connection for dyslipidemia have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).


I. New and Material Evidence

Service connection for a back disability was initially denied by way of a May 2002 rating decision.  The Veteran filed a notice of disagreement, but did not perfect his appeal with a VA Form 9 following the issuance of a statement of the case in September 2002.  Thus, the decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103.  New and material evidence was not received within a year of notice of the decision.  See 38 C.F.R. § 3.156 (b) (2016). 
  
In February 2006, VA received an application to reopen the claim of service connection for a back disability.  He also filed an original claim seeking service connection for a heart disability, hypertension, and diabetes.  

In a June 2006 rating decision, the RO denied the petition to reopen the claim for a back disability.  The RO also denied the original claims of service connection for a heart disability, hypertension, and diabetes.  The RO denied these claims on the basis that the Veteran did not have service in Vietnam and was not otherwise shown to have been exposed to herbicides in service; these conditions were not shown in service and there was no evidence demonstrating a causal nexus.  The Veteran perfected an appeal of all four issues to the Board.

At a Board hearing in February 2011, the Veteran withdrew his appeals with respect to the claims of service connection for heart disability, hypertension, and diabetes.  His withdrawal was reduced to writing in the hearing transcript.  In an April 2011 decision, the Board dismissed the claims seeking service connection for heart disability, hypertension, and diabetes.  Thus, the June 2006 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103.  

Service connection for the back disability was denied in a February 2013 Board decision.  In the February 2013 decision, the Board determined that while the Veteran had a current low back disability, and although his testimony of a back injury in service was accepted, there was no evidence of a nexus between the in-service back injury and the Veteran's current back condition.  Board decisions are final when issued.  38 C.F.R. § 20.1100 (2016).  

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The United States Court of Appeals for Veterans Claims (Court) held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156 (a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992). 3 Vet. App. 510, 512-13 (1992).

Since the last final denials of these claims, the evidence includes additional VA treatment records, statements from the Veteran, and a July 2014 private medical opinion was received from Dr. C.Q. in November 2014.  Dr. C.Q. indicated the Veteran suffered multiple body traumas in service, and opined that his current musculoskeletal disorders are more probable than not secondary to his military service.  Dr. C.Q. also noted that the Veteran has diagnoses of hypertensive cardiovascular disease and diabetes mellitus, type II.  He stated, in part, the Veteran presents with cardiovascular and metabolic disorders which are more probable than not secondary to his military service.

Given the low threshold set forth in Shade, the Board finds the new evidence submitted speaks directly to the basis of the prior RO and Board denials.  This evidence is new as it was not previously considered by agency decision makers; it is not cumulative and redundant of evidence already of record.  The evidence from Dr. C.Q. relates to causal nexus, which is a previously unestablished fact necessary to substantiate these claims.  Thus, it is material as well.  As there is new and material evidence with respect to all three claims, reopening is warranted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  The reopened claim is further addressed below.

II. Service Connection

The Veteran asserts that his dyslipidemia is related to his active duty service. 

Service connection may be granted for any current disability that is the result of a disease contracted, or an injury sustained, while on active duty service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303 (d).

In order to prevail on a claim of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a link between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

VA law restricts claims for service connection to those that involve a current qualifying disability.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability."); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability."). 

Under the applicable regulations, the term "disability" means impairment in earning capacity resulting from diseases and injuries, and their residual conditions.  See 38 C.F.R. § 4.1; see also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  A symptom (to include abnormal laboratory study), without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

The Veteran's private physician, Dr. C.Q. has indicated that the Veteran currently has dyslipidemia.  The Board, however, notes that elevated dyslipidemia, or elevated cholesterol, is not considered a disability for which service-connection may be granted.  Elevated cholesterol is classified as a laboratory finding, rather than a disability, for VA compensation purposes.  See 61 Fed. Reg. 20,440-20,445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results rather than disabilities, and are therefore not appropriate entities for the rating schedule to address).

As dyslipidemia is not a disability for VA compensation purposes, the Veteran has not presented a valid claim of service connection as to this issue.  See Brammer, 3 Vet. App. at 225.  Thus, the claim of service connection for dyslipidemia must be denied.


ORDER

The claim of entitlement to service connection for a low back disability is reopened.

The claim of entitlement to service connection for a heart disability, to include hypertension, is reopened.

The claim of entitlement to service connection for type II diabetes is reopened.

Service connection for dyslipidemia is denied.


REMAND

A. Back Disability; Osteoarthritis of the Bilateral Hips, Knee, Ankles, and Feet; Parkinsonism, and Psychiatric Disorders

The Board observes that there are no complaints, treatment or diagnoses in the Veteran's service treatment records related to the conditions noted above.  Nonetheless, the Veteran testified in the February 2011 hearing that he fell out of a truck during service and fell down the stairs during a fire drill at Fort Rucker.  He asserted that his back was injured during this incident.  The Veteran has not reported a specific in-service injury that he believes resulted in the other claims orthopedic disorders.  However, he has submitted a statement from his private physician, Dr. C.Q. in November 2014.  Dr. C.Q. wrote that the Veteran suffered multiple body traumas during service.  Dr. C. Q. further stated the Veteran's musculoskeletal disorders, which he diagnosed as chronic low back pain, chronic myositis of the paralumbar muscles, and osteoarthritis of the bilateral hips, knee, ankles, and feet are more probable than not secondary to his military service.

Dr. C. Q. also stated the Veteran has Parkinsonism, as well as symptoms of generalized anxiety disorder, depressive disorder, and PTSD related to his traumatic experiences during active duty.  He opined that these disorders are more probable than not secondary to his military service.  

In a March 2015 statement in support of his claim, the Veteran provided details related to what he believes were traumatic events in service that result in his current psychiatric disorders.  There is no indication that the RO has considered this statement in context of an in-service event.  

While the opinions from Dr. C.Q. are not sufficient to grant the claim as no rationale was included, the Board finds that the "low" threshold of McLendon has been met.  VA has a duty to assist the Veteran in substantiating his claim by providing a medical examination.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

B. Hearing Loss and Tinnitus

With regard to the hearing loss and tinnitus claims, the Veteran was afforded a March 2015 VA examination.  The examiner found bilateral hearing loss which was less likely than not incurred in or caused by service.  She noted the Veteran had normal hearing in service, including at his August 1962 separation examination.  The examiner also indicated that there were no complaints of tinnitus by the Veteran, so no opinion of the condition was provided.

An addendum opinion is necessary.  The March 2015 examiner indicated that during the Veteran's August 1962 separation examination, his hearing was found within normal limits bilaterally.  However, the August 1962 separation examination report appears to reflect a recording of 40 decibels at a frequency of 4000 Hertz in the right ear.  38 C.F.R. § 3.385.  This is not particularly legible though.  It is also not clear whether the examiner converted the 1962 separation examination results from ASA to ISO-ANSI values.

With regard to tinnitus, the March 2015 VA examiner indicated the Veteran did not report any current tinnitus, thus the opinion was negative.  However, the Board notes that the July 2014 opinion from Dr. C.Q. indicates that the Veteran did report tinnitus.  Dr. C. Q. opined that the Veteran's hearing loss and tinnitus is related to 'high noises during military operations.'  The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Thus, an additional opinion is needed to determine whether the current diagnosis of tinnitus rendered by Dr. C.Q., is related to military service.  

Finally, while the appeal is remanded, any and all relevant ongoing VA treatment records should be associated with the claims file.  The Veteran should also be afforded another opportunity to identify and/or provide any relevant private treatment records.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any and all private providers who have treated him for his claimed disabilities.  After securing any necessary authorization from the Veteran, obtain outstanding private treatment records, including from Dr. C.Q.  

2.  Obtain the Veteran's VA treatment records dated since March 2015.

3.  Schedule the Veteran for appropriate VA examinations for his claimed back disability, osteoarthritis of the bilateral hips, knees, ankles, and feet; Parkinsonism, and psychiatric disorders.  The claims file, INCLUDING A COPY OF THE REMAND, should be provided to the examiner(s).  

After reviewing the Veteran's claims file, the examiner is asked to opine whether it is at least as likely as not (50 percent probability or higher) that the Veteran's current claimed disabilities had onset in service or are otherwise related to service.    

A complete rationale must be provided for all opinions rendered.  The examiner is asked to review July 2014 opinion from Dr. C.Q. and to consider the lay statements of the Veteran in formulating his or her opinion and rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should explain why this is so.

4.  Return the Veteran's claims file to the VA examiner who conducted the March 2015 VA hearing loss examination, if available, for an addendum opinion addressing the Veteran's hearing loss and tinnitus.  The claims file, INCLUDING A COPY OF THE REMAND, should be provided to the examiner.  If that examiner is unavailable, the file should be sent to a suitable substitute.  A physical examination is not required unless deemed necessary by the examiner. 

a) After reviewing the Veteran's claims file, the examiner is asked to opine whether it is at least as likely as not (50 percent probability or higher) that the Veteran's current bilateral hearing loss had its onset in service, or is otherwise related to service.  In doing so, the examiner is asked to clarify, if at all possible, whether the August 1962 separation examination demonstrates a reading of 45 (ASA) decibels at a frequency of 4000 Hertz in the right ear right ear.  

b) Additionally, the examiner is asked to opine whether it is at least as likely as not that any current tinnitus had its onset in service, or is otherwise related to service.  The examiner is advised that this opinion is required regardless of whether tinnitus is not present at the time of the examination.

A complete rationale must be provided for all opinions rendered.  The examiner is asked to review July 2014 opinion from Dr. C.Q. and to consider the lay statements of the Veteran in formulating his or her opinion and rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should explain why this is so.

5.  Finally, readjudicate the appeal.  If any of the benefits sought are denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


